The application of the above-named defendant for a review of the sentence of Count I — Ten (10) years, Count II — Ten (10) years to run consecutively imposed on November 10, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Sandra S. Johnson, Montana Defender Project, for her assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.